Citation Nr: 0534834	
Decision Date: 12/27/05    Archive Date: 01/10/06	

DOCKET NO.  04-35 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral foot 
disorder, secondary to Type II, diabetes mellitus.  


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  Bilateral hearing loss is not documented at any time 
during or for many years after the veteran was separated from 
service, and hearing loss disability for VA purposes, first 
shown upon VA examination in 2004, 35 years after the veteran 
was separated from service, is not competently related by any 
medical opinion to any incident, injury or disease of active 
military service.  

3.  The veteran's bilateral foot pain is competently shown to 
be attributable to moderate osteoporosis and bilateral 
metatarsalgia plantar fasciitis of both feet, which is first 
shown to have become manifest many years after the veteran 
was separated from active military service, and there is no 
competent evidence relating any of these current findings to 
any incident, injury or disease of active military service, 
and a preponderance of the competent clinical evidence on 
file is against a finding that the veteran presently has a 
valid diagnosis of diabetic neuropathy of the lower 
extremities or feet.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1154(b), 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).  

2.  A bilateral foot disorder was not incurred or aggravated 
in active military service, and is not secondary to 
service-connected Type II diabetes mellitus.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided with formal VCAA notice in March 
2004, prior to the issuance of the adverse rating decisions 
now on appeal from June 2004.  This notification informed the 
veteran of the evidence necessary to substantiate his claims, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he submit any 
relevant evidence in his possession.  During the pendency of 
this appeal, the RO collected the veteran's service medical 
records, records of the veteran's treatment with VA, and 
private medical records identified by the veteran.  The 
veteran himself submitted private medical statements.  The 
veteran was provided multiple VA examinations which are 
adequate for rating purposes.  The veteran was also provided 
statements of the case in September and December 2004 which 
recited all of the relevant laws and regulations governing 
his service connection claims, and which described the 
evidence necessary to substantiate those claims, and which 
provided clear reasons and bases explaining why these claims 
were denied.  The Board finds that VCAA is satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In general, service connection may be established for 
disability resulting from disease or injury incurred in line 
of military duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain specified 
diseases, including organic diseases of the nervous system 
(which has been interpreted as including high frequency 
sensorineural hearing loss) and arthritis, which are shown to 
have become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the relevant frequencies for 
speech of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater, or when the auditory thresholds for 
at least three of these relevant frequencies are 26 decibels 
or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

Bilateral Hearing Loss:  The veteran's May 1967 enlistment 
physical examination included an audiometric examination 
which revealed that the veteran's hearing was entirely 
normal.  The service medical records themselves do not 
demonstrate that the veteran ever sought or required 
treatment for hearing loss, tinnitus, or injury or disease of 
either ear at any time during service.  The veteran was not 
provided an audiometric examination at service separation, 
but hearing testing by whispered and spoken voice was 
recorded as normal for each ear.  

The veteran's service personnel records indicate that he was 
assigned to the U.S.S. Princeton LPH5 in February or March 
1968.  A recorded history of this ship on file reveals that 
it was originally commissioned during World War II as an 
Essex class aircraft carrier, but was later converted for 
combined Marine/Navy use as a "Landing Platform Helicopter 
(LPH)."  That ship also had 5-inch, 44-millimeter, and 20-
millimeter armament.  At the time the veteran was assigned to 
this ship in early 1968, it was located in the United States, 
being refitted following earlier Vietnam service, and it 
departed to return to the waters off Vietnam in May 1968, 
where it remained, with the veteran aboard, until his 
separation in November 1968.  The available records on file 
reveal that the U.S.S. Princeton served during this period as 
a flagship for Amphibious Ready Group A with principal 
responsibility for providing helicopter support to land-based 
military operations.  There is a complete absence of any 
evidence showing that the U.S.S. Princeton directly engaged 
in combat with the enemy or made use of its gunnery or 
armament in combat with the enemy, although such armament may 
indeed have been fired in training.  

The veteran filed his first claim for VA disability 
compensation for bilateral hearing loss in March 2004, over 
35 years after he was separated from active military service.  
Although advised to submit any medical or other evidence he 
might have demonstrating hearing loss at any time over the 
intervening decades, the veteran did not provide such 
evidence or indicate that he had received any such treatment.  

In May 2004, the veteran was provided a VA audiometric 
examination which showed that he had bilateral hearing loss 
sufficient for VA disability purposes in accordance with 
38 C.F.R. § 3.385 for each ear.  Each ear had pure tone 
decibel thresholds at the relevant frequencies for speech at 
and above 40 decibels, and the pure tone decibel threshold 
average loss for the right ear was 50 and for the left ear 
was 44.  Speech recognition scores were excellent for each 
ear at 100 percent.  The diagnosis from examination was a 
mild to moderately severe sensorineural hearing loss for each 
ear with normal speech discrimination.  Otoscopy revealed 
scarring on the right tympanic membrane.  During this 
examination, the veteran reported having first noticed 
tinnitus some eight years prior to examination.  He reported 
a military noise exposure from 5-inch guns while aboard ship.  
He also reported that he sometimes served as a gunner aboard 
helicopters.  The VA audiologist conducting the examination 
had access to and reviewed the veteran's entire claims 
folder.  After conducting an examination and a review of the 
file, the audiologist concluded that it was less than likely 
that the veteran's hearing loss and tinnitus were the result 
of military noise exposure.  He noted that the veteran's 
documented duties were as boatswain's mate and that there was 
no evidence of the veteran serving in combat with the enemy.  
He specifically reported that the veteran did not report 
tinnitus until some eight years earlier, which was still 
decades after the veteran was separated from service.

In May 2004, a private physician (GME) from a public health 
department wrote that the veteran's tinnitus and hearing loss 
were not easily tied to his diabetes.  While they "could be" 
a result of neurologic damage brought on by diabetes, she 
felt it was more likely related to a noise exposure the 
veteran had while service as a "gunner's mate" during the 
Vietnam conflict.  

A clear preponderance of the evidence on file is against the 
finding that the veteran's bilateral hearing loss is related 
to any incident, injury or disease or active military 
service.  The service medical records are entirely silent for 
any complaints, findings or treatment for hearing loss or 
disease or injury of either ear and hearing testing at both 
enlistment and discharge were normal, albeit there was no 
audiometric examination at discharge.  

The first competent audiometric evidence demonstrating 
hearing loss for VA purposes in accordance with 38 C.F.R. 
§ 3.385 is contained in the report of a VA audiometric 
examination conducted in May 2004, over 35 years after the 
veteran was separated from service.  The VA audiometric 
examiner who examined the veteran and all of the evidence in 
the veteran's claims folder concluded that the veteran's 
present loss was not related to the veteran's military 
service.  

Indeed, there is a complete absence of any objective evidence 
documenting any chronicity of hearing loss symptoms for 
35 years after the veteran was separated from service.  At no 
time during the pendency of the appeal has the veteran 
claimed that he actually experienced a perceived loss of 
hearing acuity since the time he was separated from service, 
based upon claimed acoustic trauma during service, which is 
well-known to have immediate and not delayed effects on 
hearing acuity.  

Although the veteran is documented as serving aboard the 
U.S.S. Princeton, for a period of approximately six months 
and although it is likely that he was exposed to some degree 
of a loud noise environment from the operation of multiple 
helicopters from the flight deck and perhaps from gunnery 
training, combat with the enemy while aboard the 
U.S.S. Princeton including the operation of shipboard gunnery 
against the enemy is nowhere documented.  Accordingly, the 
Board does not find the provisions of 38 U.S.C.A. § 1154(b) 
to be applicable.  

The Board places more weight in the report of VA audiometric 
examination than in the May 2004 statement from the private 
medical physician who apparently based her opinion solely 
upon the veteran's own reported history of service as a 
"gunner's mate" as opposed to his service as a documented 
boatswain's mate, and in the absence of a review of the 
evidence on file which documents no combat with the enemy at 
any time.  

Finally, the Board would point out that the veteran was 
clearly shown upon VA audiometric examination in May 2004 to 
have scarring on the right tympanic membrane, and indeed his 
audiometric results for the right ear were somewhat worse 
than for the left, but there is no evidence on file or 
argument from the veteran that he incurred any right ear 
injury or disease resulting in right tympanic membrane 
perforation or other injury at any time during active 
military service.  

A preponderance of the evidence on file is against the 
finding that the veteran's mild to moderately severe 
sensorineural hearing loss, first shown over 35 years after 
service separation, is attributable to any incident, injury 
or disease of active military service.  

Bilateral Foot Disorder Secondary to Diabetes:  The service 
medical records contain no complaints, findings, diagnosis or 
treatment for foot problems, metatarsalgia, plantar 
fasciitis, or diabetes mellitus.  Indeed, the veteran does 
not claim that he incurred bilateral foot disability during 
service, but that his symptoms are the result of diabetic 
neuropathy due to or as a result of his service-connected 
Type II diabetes mellitus. 

There are not on file records of the veteran's initial 
diagnosis for diabetes but, the clinical histories on file do 
consistently report that the veteran was first diagnosed for 
diabetes in 1996 or 1997.  VA outpatient treatment records in 
October 2000, May 2001, and subsequently, consistently report 
that the veteran's diabetes was under excellent control with 
Glyburide, which is a hypoglycemic agent, not insulin.  

In January 2002, the veteran's employer at a casino wrote 
that the veteran's job required him to be on his feet 
constantly throughout an eight-hour shift and that this had 
caused him problems including missing several days of work.  

In January 2002, a private physician (GME) wrote that she had 
seen the veteran several days earlier with complaints of 
bilateral foot pain and that he was provided with trigger 
point injections of steroid into his heel pads.  There was no 
diagnosis of diabetic neuropathy of the feet or lower 
extremities.

In August 2002, the veteran was provided a VA examination for 
diabetes.  The veteran reported an initial diagnosis in 1996 
or 1997 and that no medical therapy was initiated until 
approximately two years earlier when he was provided with 
Glyburide.  He reported having hypoglycemic symptoms 
approximately every fifth day which resolved in approximately 
five minutes after ingesting some form of sweet food.  He saw 
a primary care provider for his diabetes approximately every 
three months.  He reported being only 50 percent compliant 
with diet recommendations.  His weight had been stable and 
there was no history of peripheral vascular disease.  He was 
not aware of any diagnosis of retinopathy, nephropathy, or 
neuropathy.  The veteran had been seen by a podiatrist in 
December 2001 and diagnosed with bilateral plantar fasciitis.  
Physical examination revealed motor strength of 4 plus/5 in 
all extremities and nontender.  Sensory examination from 
light touch, proprioception, and vibratory sense appeared 
intact.  There was a mild callusing across the MTP joints on 
the lateral aspect of the feet and the plantar surface of the 
calcaneal regions bilaterally which were symmetrical.  There 
was also some erythema and scaling consistent with tinea 
pedis.  There was, however, no evidence of onychomycosis or 
other lesions or ulcers.  The diagnosis was Type II diabetes.  
There was no finding or diagnosis of lower extremity diabetic 
neuropathy.  

The veteran was provided a VA neurological examination in May 
2004.  The physician had access to and reviewed the veteran's 
claims folder.  That record review revealed no known diabetic 
complications.  Urine microalbumin was negative and serum 
creatinine was normal.  The veteran had also had eye 
examinations in the past which showed no evidence of 
retinopathy.  The veteran reported having had foot pain for 
approximately three years which he described as pain in the 
bottoms of his feet and both heels.  He had been seen 
previously at VA and been provided a diagnosis of 
metatarsalgia and plantar fasciitis.  He had been provided 
orthotics for his shoes which had been some help but they 
seemed to cause pain in his calves.  The veteran did not 
describe any burning type of pain in his feet.  He did not 
describe any numbness in his feet.  His symptoms were worse 
with work and standing.  The physician's record review 
resulted in only one note in the chart mentioning a 
peripheral neuropathy.  He noted that a previous consultation 
in October 2002 revealed that the veteran was able to feel 
the 10-gram monofilament in his metatarsal and heel areas and 
both great toes.  This consultation did not result in a 
diagnosis of peripheral neuropathy.  Neurologic examination 
was intact to proprioception, fibration and light touch and 
specific testing by light touch with a 10-gm monofilament of 
both feet was normal and a motor examination was 5/5 muscle 
strength in all extremities.  The feet had normal pedal 
pulses bilaterally and tenderness with palpation over the 
heels and metatarsals of both feet.  There were calluses of 
the first metatarsal heads bilaterally and the veteran's gait 
was normal.  It was this VA neurologist's opinion, with 
review of the claims folder, that the veteran's foot pain was 
attributable to metatarsalgia and plantar fasciitis and less 
than likely due to diabetes.  Metatarsalgia and plantar 
fasciitis were not caused by diabetes, and there was no 
evidence upon examination of a peripheral neuropathy.

In May 2004, a private physician (GME) for a public health 
service wrote a statement for the veteran indicating that he 
had been under her care for diabetic management.  She wrote 
that the "peripheral neuropathy being experienced by [the 
veteran] is in the classic stocking distribution.  His 
neuropathy is manifested by both pain and numbness in his 
feet."  She also wrote that this complication of diabetes 
was also quite common and occurred in approximately 90 
percent of individuals with diabetes for greater than 
10 years.  

In September 2004, Dr. GME wrote another statement for the 
veteran indicating that she had recently tested the veteran's 
feet for sensitivity with monofilament and that he had an 
absence of feeling "in the great toes bilaterally."  She 
reported that this was "consistent with the findings of an 
early diabetic neuropathy."  

The veteran was most recently provided a VA examination, by a 
physician who had not previously seen him, in November 2004.  
This physician was provided the veteran's claims folder and 
computerized medical records and was specifically requested 
to provide an opinion as to whether there was peripheral 
neuropathy related to the veteran's service-connected 
diabetes.  Upon examination, the veteran complained of 
bilateral foot pain since December 2001.  He was a casino 
employee and spent a great deal of his employment walking.  
It was reported that the veteran stated "now and then I have 
tingling" (quotes in original).  It was noted that X-ray 
studies from December 2001 revealed a moderate general 
osteoporosis.  The veteran denied burning or coldness 
associated with the pain.  He reported that he had been not 
using medication provided for pain recently because there had 
been a recent decrease in the pain of the soles of his feet.  
Deep tendon reflexes, patellar and Achilles, were 2 plus/4 
and symmetric throughout.  Sensation was decreased over the 
bilateral plantar surfaces with the exception of directly 
around the medial arch area.  There was decreased sensation 
to vibration at both ankles and decreased sensation to 
monofilament.  Proprioception was intact on testing and motor 
examination revealed 4/5 muscle strength in all extremities.  
The dorsalis pedis and posterior tibial pulses were normal 
bilaterally.  There was tenderness on palpation of the 
bilateral medial arch areas.  Calluses were noted at the 
first metatarsal heads bilaterally and soles.  The veteran's 
gait was antalgic and he walked slowly.  The diagnosis was 
generalized moderate osteoporosis of both feet.  It was this 
physician's medical opinion that the veteran's complaints of 
foot pain were not associated with peripheral neuropathy.  
She based this opinion on the fact that on direct physical 
examination, the neurological examination was essentially 
normal.  There was radiographic evidence of generalized 
osteoporosis of the feet and this was the likely etiology of 
the veteran's symptoms.  The veteran's diabetes was 
consistently noted by the records on file to be under good 
control.  This physician found that there was no evidence of 
peripheral neuropathy at the time of examination.  

A preponderance of the evidence on file is against the 
veteran's claim.  Specifically, a clear preponderance of the 
evidence of record is against a finding that the veteran has 
peripheral neuropathy of the lower extremities or his feet.  
Three separate VA examinations on file from August 2002, May 
2004 and November 2004, the latter two including a review of 
the claims folder, failed to result in any clinical finding 
of peripheral neuropathy of the feet.  The veteran's clinical 
history includes X-ray diagnosis of generalized osteoporosis 
of the feet, and multiple diagnoses of bilateral 
metatarsalgia and plantar fasciitis.  Of course, none of 
these current findings is in any way directly related to the 
veteran's period of active military service, and the veteran 
has not claimed that they are so related.  

Although Dr. GME wrote in May 2004 that the veteran did have 
peripheral neuropathy of the feet, and again in November 2004 
that the veteran's absence of feeling in the great toes of 
each foot was consistent with a finding of early diabetic 
neuropathy, these statements are simply outweighed by the 
more comprehensive and complete VA examinations on file.  In 
this regard, it is noteworthy that Dr. GME has at no time 
commented on the previous clinical findings of osteoporosis 
of the feet, metatarsalgia and plantar fasciitis, or 
attempted to explain such findings as being consistent with 
her reports of diabetic neuropathy.  The veteran is shown to 
have a generalized osteoporosis of both feet which becomes 
symptomatic during his employment walking many hours daily.  
Associated diagnoses of metatarsalgia and plantar fasciitis, 
essentially meaning sore feet, are not attributable to 
peripheral neuropathy but are related to osteoporosis and 
essentially a use injury of the feet through the veteran's 
employment.  

Service connection is not warranted for a peripheral 
neuropathy of the feet because a preponderance of the 
evidence is against such diagnosis at this time.  Clearly, 
the veteran is in receipt of an award of service connection 
for Type II diabetes mellitus, and any associated disability 
which might later become manifest as directly attributable to 
diabetes, including peripheral neuropathy, will certainly be 
deserving of an additional award of service connection in 
accordance with 38 C.F.R. § 3.310(a).  The veteran's 
diabetes, however, is consistently shown to be in good 
control with hypoglycemic agent and diet and, fortunately for 
the veteran, multiple clinical examinations and consultations 
on file show that he has at present manifested no associated 
diabetic disability.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for bilateral disability of 
the feet secondary to Type II diabetes mellitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


